Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-13-2004

Syed v. Hercules Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1780




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Syed v. Hercules Inc" (2004). 2004 Decisions. Paper 1096.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/1096


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 02-1780


                                  SAJID L. SYED,

                                                            Appellant

                                          v.

             HERCULES INC., Plan Administrator and Fiduciary
                       of Income Protection Plan;
                HERCULES INC., a Delaware corporation;
         HERCULES INCORPORATED INCOME PROTECTION PLAN,
                    an employee welfare benefit plan


                   On Appeal from the United States District Court
                            for the District of Delaware
                           (D.C. Civ. No. 01-cv-00713)
                    Honorable Joseph J. Farnan, Jr., Chief Judge


                     Submitted under Third Circuit LAR 34.1(a)
                                 January 12, 2004

           BEFORE: BARRY, SMITH, and GREENBERG, Circuit Judges

                              (Filed January 13, 2004)


                            OPINION OF THE COURT


GREENBERG, Circuit Judge.

       This matter comes on before this court on Sajid L. Syed’s appeal from orders
entered in the district court dated February 4, 2002, April 9, 2002, and April 10, 2002, as

a result of Syed’s ERISA claims. The case has a long history which the district court

summarized in its February 4, 2002 opinion. In view of this history there have been

numerous prior opinions in this case in both the district court and this court. See, e.g.,

Syed v. Hercules Inc., 214 F.3d 155 (3d Cir. 2000). These latest proceedings arise out of

an action Syed filed on October 25, 2001. In the circumstances we will not set forth the

background of the case as the parties are familiar with it. The order of the district court

dated February 4, 2002, granted appellees’ motion to dismiss; that of April 9, 2002,

denied Syed’s motion to amend his complaint; and that of April 10, 2002, denied his

motion for reconsideration.

         We have jurisdiction on this appeal under 28 U.S.C. § 1291. We exercise

plenary review over the orders denying the motion to dismiss and reconsideration, see

John Hancock Mut. Life Ins. Co. v. Olick, 151 F.3d 132, 134 (3d Cir. 1998), and review

the denial of the motion to amend for an abuse of discretion. See Garvin v. City of

Philadelphia, No. 03-1573, 2003 WL 23097078, at *3,         F.3d     (3d Cir. Dec. 31,

2003).

         After a careful review of this matter we agree with the district court that this case

“borders on frivolous.” Indeed, we think that the court was generous to Syed when it

denied the appellees’ motion for sanctions.

         The orders of February 4, 2002, April 9, 2002, and April 10, 2002, will be


                                              2
affirmed.




TO THE CLERK:

        Please file the foregoing not precedential opinion.




                                                      /s/ Morton I. Greenberg
                                                             Circuit Judge




                                            3